Citation Nr: 1307204	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a pelvic stress fracture (claimed as a bilateral hip condition).

2.  Entitlement to service connection for herniation of the left femoral neck to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from August 2005 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in Atlanta, Georgia, which denied service connection for a pelvic stress fracture and from a May 2008 rating decision which denied service connection for herniation of the left femoral neck.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a personal hearing before a Member of the Board at the RO in her August 2009 substantive appeal.  She elected to participate in a videoconference hearing in September 2011.  The Veteran failed to report for her scheduled hearing on February 1, 2013.  

The Veteran submitted a February 2013 statement postmarked 10 days after her scheduled hearing date indicating that she had not received notice of the hearing until the day before it was scheduled to occur as she had moved.  She reported a new address to VA at the same time.  She indicated that she did not have time to prepare with only one day notice and requested that the hearing be rescheduled.  The Veteran has presented good cause to reschedule the hearing and within 15 days of the missed hearing.  The requirements to reschedule a Board hearing have been met.  See 38 C.F.R. § 20.704(d) (2012).

In accordance with her request, the Veteran must be provided an opportunity to present testimony during a hearing before a member of the Board via videoconference.  See 38 C.F.R. § 20.704.  Remand to the RO is warranted so that it may schedule a hearing and send notice of the hearing to the Veteran and her representative.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference, and notify her of the scheduled hearing at the latest address of record, in accordance with the procedures set forth at 38 C.F.R. § 20.704(a), and as the docket permits.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


